                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

RUDOLPH MOUNIB SEIKALY,                          )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )   Civil Action No. CBD-19-167
                                                 )
RICHARD SEIKALY,                                 )
                                                 )
       Defendant.                                )

                                 MEMORANDUM OPINION

       Before this Court is Defendant’s Rule 12(b)(3) Motion to Compel Arbitration and

Dismiss or, in the Alternative, Stay Proceedings Pending Arbitration (ECF No. 22)

(“Defendant’s Motion”). The Court has reviewed the Motion, related memoranda and applicable

law. No hearing is deemed necessary. See Local Rule 105.6 (D. Md.). For the reasons set forth

below, the Court GRANTS IN PART Defendants’ Motion.

       I.      Analysis

               A. Applicable Legal Standard.

       This Court has recently stated that “a challenge based on a forum-selection clause,

including an arbitration clause, should be addressed by way of a motion to dismiss for improper

venue under Rule 12(b)(3).” Stone v. Wells Fargo Bank, 361 F. Supp. 3d 539, 548 (D. Md.

2019). It is without question that an agreement that requires binding arbitration is a forum-

selection clause. Scherk v. Alberto-Culver Co., 417 U.S. 506, 519 (1974).

The Court may decide to hold an evidentiary hearing on the matter, but if it decides not to do so,

then the plaintiff only has to make a prima facie showing that venue is proper, and all inferences

are viewed in the light most favorable to the plaintiff. Mitrano v. Hawes, 377 F.3d 402, 405 (4th

Cir. 2004); Aggarao v. Mol Ship Mgmt. Co., 675 F.3d 355, 366 (4th Cir. 2012). Unlike motions

                                                 1
to dismiss under Fed. R. Civ. P. 12(b)(6), under Rule 12(b)(3), the Court is permitted to consider

exhibits submitted by the parties. Sucampo Pharm. Inc. v. Astellas Pharma, Inc., 471 F.3d 544,

549-50 (4th Cir. 2006). In this instance, the Court will not hold an evidentiary hearing, but will

consider the issues in the light most favorable to Plaintiff.

                 B.     The Agreement to Arbitrate Requires This Court to Enter a Stay of
                        the Present Proceedings.

        There is no dispute but that the parties agreed to arbitration and that all disputes presently

between the parties are arbitrable when they agreed in writing to the Arbitration Submission

Agreement (the “Agreement”) (ECF No. 1-1). Moreover, the parties have been participating in

the arbitration of the present disputes for many years. Pl.’s Opp’n 3; Compl. ¶¶ 6 – 11.

“Plaintiff is not at this time asking this Court to take over the arbitration on the merits. . . .

Rather, in this lawsuit, Plaintiff seeks injunctive and other equitable relief from Defendant, . . . .”

Pl.’s Opp’n 2.

        The disputes between the parties are governed in the first instance by the Agreement, and

the Agreement is governed by the Federal Arbitration Act, 9 U.S.C. § 1 et. seq., (2009) (the

“FAA”). These rules are applicable to foreign arbitrations, as the United States has ratified the

Convention on the Recognition and Enforcement of Foreign Arbitral Awards (the “Convention

Act”) found at 9 U.S.C. §§ 201-08 (2009). Furthermore, this Court is satisfied that the

Agreement is enforceable under the Convention Act given that it meets the four required

elements, namely that:

                 1) there is an agreement in writing within the meaning of the
                 Convention; 2) the agreement provides for arbitration in the territory
                 of a signatory of the Convention; 3) the agreement arises out of a legal
                 relationship, whether contractual or not, which is considered
                 commercial; and 4) a party to the agreement is not an American
                 citizen, or that the commercial relationship has some reasonable
                 relation with one or more foreign states.

                                                    2
Balen v. Holland Am. Line Inc., 583 F. 3d 647, 654-55 (9th Cir. 2009).

       The claims are arbitrable, as the Agreement states that the “Parties agree that they may

present any form of claim or dispute including, but not limited to claims for accountings.”

Agreement 2. “All Disputes . . . shall be finally settled under the rules of conciliation and

arbitration at the Beirut Chamber of Commerce and Industry (CCIB) by three arbitrators

appointed in accordance with the said Rules, . . . .” Id. “In the event that a Party refuses to

cooperate with a discovery request, the Arbitrators and/or any Party acting upon a discovery

order issued by the Arbitrators, shall have the right of recourse to any court having jurisdiction,

to obtain an Order mandating compliance.” Id., at 5. The claims and/or relief pursued by

Plaintiff in this Court are devoid of any order issued by the Arbitrators or any other

determination by the Arbitrators.

       Fourth Circuit law is abundantly clear. “When a valid agreement to arbitrate exists

between the parties and covers the matter in dispute, the FAA commands the federal courts to

stay any ongoing judicial proceedings and to compel arbitration.” Hooters of Am., Inc, v.

Phillips, 173 F.3d 933, 937 (4th Cir. 1999). Plaintiff however, comes to the Court nonetheless.

In his estimation, too much time has passed and too many assets might eventually be frittered

away while he continues to wait for a final determination. The arbitration has been proceeding

for more than a decade. Plaintiff also contends there are procedural irregularities not being

addressed. Pl.’s Opp’n 5. Plaintiff even expresses his fear of corruption without claiming that

said corruption touches upon or even taints the on-going arbitration proceedings.

       In consideration of the facts and factors set forth above, the Court believes the entry of a

stay of all proceedings in the federal court for the District of Maryland is appropriate.




                                                  3
               C.      This Court has Discretion to Enter an Order to Preserve the Status
                       Quo.

       The present lawsuit has been filed for the purpose of obtaining an accounting and an

order to preserve all assets of the Other Ventures as defined in the Agreement. Plaintiff wants

“disclosure of the financial records regarding Other Ventures.” Comp. ¶ 28. Plaintiff is fearful

that the assets are being dissipated. Comp. ¶ 31. One legal maxim permits the exercise of

equitable jurisdiction when there is no adequate remedy at law. Plaintiff contends that the years

of frustration in the arbitration proceeding satisfies this maxim. While this is very doubtful, it is

clearly a matter of discretion for this Court.1

       As for the dissipation concern, this Court has the authority even in a case governed by the

FAA, to issue the requested injunctive relief. When persuaded that assets will not be available

by the time an arbitration is concluded, the Court can use its equitable powers to maintain the

status quo. The exercise of this power is a discretionary one.

               Accordingly, we hold that where a dispute is subject to mandatory
               arbitration under the Federal Arbitration Act, a district court has
               the discretion to grant a preliminary injunction to preserve the
               status quo pending the arbitration of the parties’ dispute if the
               enjoined conduct would render that process a “hollow formality.”
               The arbitration process would be a hollow formality where “the
               arbitral award when rendered could not return the parties
               substantially to the status quo ante.”

Merrill Lynch, Pierce, Fenner & Smith v. Bradley, 756 F.2d 1048, 1053-54 (4th Cir. 1985).




1
        The Court is not persuaded that Plaintiff can satisfy this equitable requirement. Here,
Plaintiff seeks to obtain a money judgment for perceived wrongful activity. With minor
exceptions akin to insolvency, courts typically do not find the existence of irreparable harm
where a monetary judgment is available. See Morton v. Beyer, 822 F.2d 364, 371-72 (3d. Cir.
1987); Hughes Network Sys., Inc. v. InterDigital Commc’ns Corp., 17 F.3d 691, 694 (4th Cir.
1994). Plaintiff here has not articulated facts or argued that the likelihood of insolvency is
imminent in the absence of the requested relief.
                                                  4
        Here, the Court declines Plaintiff’s invitation. The Agreement is very broad in scope and

clear regarding the intent of the parties in many respects. It states that each signatory

acknowledges that they are receiving “mutual benefits” by the election to use arbitration. They

agreed it to be “the most convenient, expeditious, economical, and private procedure for finally

resolving all of their Disputes.” Agreement 2. While there were many expectations between the

parties as to the efficiencies and speed by which resolution of their dispute could be

accomplished, they did not agree to a “get out of arbitration provision” should the matters not

proceed according to expectations. The Agreement merely states that “[t]he Parties also agree to

collaborate with the Arbitrators in order to ensure that a final arbitral award(s) is reached within

Twelve (12) months starting the date of final constitution of the arbitral tribunal.” Agreement 2.

        Plaintiff brings the present action upon his “information and belief” that assets are being

dissipated. In fact, it was upon Plaintiff’s action that “the arbitration was ordered suspended, . . .

pending a ruling on a Motion to Dismiss the arbitration.” Comp. ¶ 16. In doing so, Plaintiff

notes a number of procedural due process type grievances. The core of these concerns was

appealed to the Lebanese Court of 1st Instance in Beirut (4th Chamber), a three-judge panel that

hears international arbitration matters. Plaintiff did not prevail or seek further review, and the

arbitration proceedings are now resuming over Plaintiff’s objections. Plaintiff in effect seeks to

have this Court act as an appellate body over a foreign tribunal.

        Under the Agreement, the parties enjoy a full range of the tools of discovery. Moreover,

if a party is frustrated in its efforts to obtain discovery, it can seek relief from the Arbitrators who

can issue discovery orders which can be enforced by a court. Agreement 5.

        By its terms, the Agreement covered “any form of claim or dispute including, but not

limited to, claims for accountings . . . .” Agreement 2. It is this accounting that Plaintiff seeks



                                                   5
here. But the law strongly suggests that the Court should enter a stay until the arbitration has

concluded. The FAA states in pertinent part,

               If any suit or proceeding be brought in any of the courts of the
               United States upon any issue referable to arbitration under an
               agreement in writing for such arbitration, the court in which such
               suit is pending, upon being satisfied that the issue involved in such
               suit or proceeding is referable to arbitration under such an
               agreement, shall on application of one of the parties stay the trial
               of the action until such arbitration has been had in accordance with
               the terms of the agreement, . . . .

9 U.S.C. § 3. This is precisely the situation presented by Plaintiff’s filing of suit. Not only is the

present matter referable to arbitration, the parties are mired in the depths of the process. To the

extent Plaintiff complains of the need to preserve assets, the very concern was contemplated by

the parties as a matter to be governed by the arbitration process. Agreement 3-4. Concerns

about the procedural disputes aside, this Court is not moved to intercede on the present record.

Should the Arbitrators declare an award for Plaintiff, or the need for court enforcement of a

preservation order, then the parties are free to seek enforcement from this Court.2

       II.     Conclusion

       For the reasons set forth above, the Court hereby STAYS all proceedings in this Court.

In the event judicial assistance is needed to enforce an order of the Arbitration panel, or of the




2
        One of the justifications for Plaintiff’s need for judicial relief was the death of the chair
of the arbitration panel which resulted in the panel being unable to take the action sought by
Plaintiff. Pl.’s Opp’n 10. Now that a panel chair has been chosen, Plaintiff challenges the
selection on procedural grounds. Whether said challenge is justifiable or not, the selection of a
panel chair significantly weakens Plaintiff’s argument.
                                                   6
judgment of the Arbitration panel, then the parties are free to pursue said assistance from this

Court. A separate Order shall be filed.




August 29, 2018                                                            /s/
                                                             Charles B. Day
                                                             United States Magistrate Judge

CBD/bab




                                                 7
